DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner takes note that the instant application is a divisional of Application No. 16/183,506 (now U.S. Patent No. 10,797,057), with an effective filing date of 04/10/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 12A includes the reference character(s) 115S, which is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore regarding Claim 13, the “metal silicide disposed on an interface between the metal liner layer and the contact” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 3-4 & 6-8 are objected to because of the following informalities:  
Regarding Claim 3:
In line 4:  Before “bit line structures”, insert ---plurality of--- to be consistent with the antecedent-basis limitation recited in line 2 of parent Claim 1.

Regarding Claim 4:
In line 4:  Before “bit line structures”, insert ---plurality of--- to be consistent with the antecedent-basis limitation recited in line 2 of parent Claim 1.

Regarding Claim 6:
In line 2:  After “first oxide”, insert ---layer--- to be consistent with the antecedent-basis limitation recited in line 3 of parent Claim 1.

Regarding Claim 7:
In line 1:  Before “first oxide layer”, insert ---the--- because this limitation finds antecedent basis in line 3 of parent Claim 1.
In line 2:  Before “disposed”, insert ---is---.

Regarding Claim 8:
In line 4:  Before “active regions”, insert ---plurality of--- because this limitation finds antecedent basis in line 3 of the instant Claim 8.
In line 6:  Before “bit line structures”, insert ---plurality of--- to be consistent with the antecedent-basis limitation recited in line 2 of parent Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2015/0340453 to Cho (from hereinafter Cho) in view of U.S. Pre-Grant Pub. 2016/0086955 to Wu (from hereinafter Wu).
Regarding Claim 1, Cho teaches a semiconductor device (e.g. Figs. 1A-B & 2A-F; see Figs. 1A & 2A annotated below for convenience), comprising:
a plurality of bit line structures (50; see ¶ [0053, 57, & 101]) disposed on a semiconductor substrate (10; see ¶ [0036]);
a first insulating layer (34; see ¶ [0036 & 54-57]) disposed on sidewalls (albeit indirectly with spacer layer 34 located therebetween) of the plurality of bit line structures (50);
a second oxide layer (35; see ¶ [0036 & 55-57]) disposed on the first oxide layer (34) in a first region (e.g. see “1st Region” in annotated Fig. 1A below);
a capacitor contact (60; see ¶ [0032, 36, 51-52, 56, & 58]) disposed between the plurality of bit line structures (50) in a second region (e.g. see “2nd Region” in annotated Fig. 1A below), wherein the first insulating layer (34) contacts the plurality of bit line structures (50) and the capacitor contact (60), and the first region and the second region are arranged in a staggered manner (as illustrated by annotated Fig. 1A below), and a direction of the first region and the second region (e.g. “Y-direction”; see ¶ [0032-34] and annotated Fig. 1A below) are perpendicular to directions (e.g. “X-direction”; see ¶ [0032] and annotated Fig. 1A below) of the plurality of bit line structures (50); and
a nitride layer (36; see ¶ [0057-58]) disposed on the first insulating layer (34), the plurality of bit line structures (50) and the capacitor contact (60), wherein the nitride layer (36) contacts a top surface of the first insulating layer (34).


    PNG
    media_image1.png
    768
    1193
    media_image1.png
    Greyscale

Cho teaches that the first insulating layer (34) is a nitride layer instead of an oxide layer as claimed.
Wu does teach a similar semiconductor device (e.g. Figs. 1a-7b; see Fig. 3 reproduced below for convenience) comprising an analogous first oxide layer (e.g. spacers SPa/SPb; see ¶ [0103-104, 109, & 111]) on sidewalls of a plurality of bit line structures (BL; see ¶ [0104-107 & 117-119]).
Similar to applicant’s invention (see ¶ [0036] of the instant Specification), Wu explicitly teaches that their first oxide layer (SPa/SPb) outperforms nitride layers by decreasing parasitic capacitance related to DRAM bit line structures (see ¶ [0109] teaching “the bitline spacers SPa and SPb are made of the silicon oxide film having a dielectric constant smaller than that of the silicon nitride film, in which case, compared to the conventional trench gate type semiconductor device, the parasitic capacitance formed between each parallel line portion BLb and the conductive layer (diffusion layers D2 and D3) adjacent thereto is reduced”).

    PNG
    media_image2.png
    828
    599
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to replace the first nitride layer (34) of Cho with a first oxide layer instead, because Wu demonstrates that oxide layers predictably and beneficially decrease parasitic capacitance of bit line structures (see Wu ¶ [0109]). 
Furthermore, the claimed range of layer thickness would have been obvious because Wu demonstrates that oxide and nitride layers are art-recognized equivalent materials used for the same purpose as bit line spacers (see MPEP § 2144.06-07).

Regarding Claim 2, Cho and Wu teach the semiconductor device as claimed in claim 1, wherein the top surface of the first oxide layer (34) is higher than top surfaces of the plurality of bit line structures (50; see again Fig. 2A).

Regarding Claim 3, Cho teaches the semiconductor device as claimed in claim 1, further comprising:
a plurality of hard masks (nitride capping pattern 55; see ¶ [0053 & 57]) disposed between the plurality of bit line structures (50) and the nitride layer (36), wherein sidewalls of the plurality of hard masks (55) are coplanar with the sidewalls of the bit line structures (50; see again Fig. 2A).

Regarding Claim 4, Cho and Wu teach the semiconductor device as claimed in claim 3, wherein the plurality of hard masks (55) contact top surfaces of the bit line structures (50; see again Fig. 2A).
Although Cho may not teach that the plurality of nitride hard masks (55) are made of oxide, before the instant application was filed it would again have been obvious to one of ordinary skill in the art to replace the plurality of nitride hard masks (34) of Cho with oxide hard masks instead, because Wu demonstrates that oxide materials predictably and beneficially decrease parasitic capacitance of bit line structures (see Wu ¶ [0109]). 
Furthermore, the claimed range of layer thickness would have been obvious because Wu demonstrates that oxide and nitride layers are art-recognized equivalent materials used for the same purpose as bit line spacers (see MPEP § 2144.06-07).

Regarding Claim 7, Cho and Wu teach the semiconductor device as claimed in claim 3, wherein first oxide layer (34) is disposed on the sidewalls of the plurality of hard masks (55).

Regarding Claim 8, Cho teaches the semiconductor device as claimed in claim 1, further comprising:
a plurality of isolation structures (12; see ¶ [0037 & 51]) disposed in the semiconductor substrate (10), wherein a plurality of active regions (11; see ¶ [0032, 37-38, & 45-49]) are defined by the plurality of isolation structures (12), and the capacitor contact (60) is in contact with one of the active regions (11); and
a plurality of bit line contacts (40; see ¶ [0049-52]) disposed between the plurality of active regions (11) and the plurality of bit line structures (50), wherein the plurality of bit line structures (50) are electrically connected to the plurality of active regions (11) through the plurality of bit line contacts (40).

Regarding Claim 9, Cho teaches the semiconductor device as claimed in claim 8, further comprising:
an insulating layer (one or more of layers 31/32/33; see ¶ [0051-56 & 97-98]) disposed between the semiconductor substrate (10) and second oxide layer (35) in the first region (e.g. see “1st Region” in annotated Fig. 1A above) and between the semiconductor substrate (10) and the plurality of bit line structures (50) in the second region (e.g. see “2nd Region” in annotated Fig. 1A below; although not explicitly illustrated, the examiner submits that one skilled in the art would be well aware that insulating layer[s] 31/32/33 must extend between the substrate 10 and bit line structures 50 to ensure DRAM functionality by preventing an electrical short circuit from forming therebetween).

Regarding Claim 10, Cho teaches the semiconductor device as claimed in claim 9, wherein the plurality of bit line contacts (40) are disposed in the insulating layer (31/32/33).

Regarding Claim 11, Cho teaches the semiconductor device as claimed in claim 8, wherein in a top-view of the semiconductor device (100A), the plurality of bit line structures (50) are arranged to intersect with the plurality of active regions (11; see again Fig. 2A).


Claims 5-6 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wu, as previously applied to Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2015/0371946 to Segawa (from hereinafter Segawa).
Regarding Claim 5, Cho and Wu teach the semiconductor device as claimed in claim 3.
Cho and Wu may not explicitly teach wherein a top surface of the capacitor contact (60) is higher than top surfaces of the second oxide layer (35), the first oxide layer (34) and the plurality of hard masks (55).
Segawa does teach a similar semiconductor device (e.g. Figs. 18a-d; see Figs. 18c-d reproduced below for convenience) comprising an analogous capacitor contact (25/33; see ¶ [0084 & 99-109]) having a top surface (e.g. upper surface of 33) that is higher than top surfaces of an analogous second oxide layer (20; see ¶ [0084 & 96-98]), an analogous first “oxide” layer (e.g. nitride spacer 24; see ¶ [0098]) and a plurality of hard masks (15; see ¶ [0084, 94, & 105]).
Segawa further teaches that this specific memory cell configuration predictably and beneficially suppresses an increase in the number of interference and disturbance defects between adjacent cells (see ¶ [0012, 36, 85, 108, 113]).

    PNG
    media_image3.png
    580
    904
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Cho in view of Wu so that a top surface of the capacitor contact (60) is higher than top surfaces of the second oxide layer (35), the first oxide layer (34) and the plurality of hard masks (55), because Segawa demonstrates that this resulting memory cell configuration predictably and beneficially suppresses an increase in the number of interference and disturbance defects between adjacent cells (see ¶ [0012, 36, 85, 108, 113]). 
Furthermore, the claimed range of layer thickness would have been obvious because Segawa demonstrates that this layer configuration is an art-recognized equivalent structure used for the same purpose as a DRAM memory cell (see MPEP § 2144.06-07).

Regarding Claim 6, Cho, Wu, and Segawa teach the semiconductor device as claimed in claim 3, wherein top surfaces of the plurality of hard masks (Segawa 15/Cho 55) are coplanar with the top surface of the first oxide layer (Segawa 24/Cho 34; see again Segawa Figs. 18c-d).

Regarding Claim 12, Cho, Wu, and Segawa teach the semiconductor device (see again Segawa Figs. 18c-d) as claimed in claim 1, wherein the capacitor contact (Segawa 25/33; Cho 60) comprises a contact (Segawa 25; see again ¶ [0084 & 99-109]), a metal liner layer (Segawa 31) and a metal plug (Segawa 32), the metal liner layer (Segawa 31) and the metal plug (Segawa 32) are located on the contact (Segawa 25), and the metal liner layer (Segawa 31) covers a bottom surface and sidewalls of the metal plug (Segawa 32), and wherein a top surface of the metal plug (Segawa 32) is higher than the top surface of the first oxide layer (Segawa 24; Cho 34).

Regarding Claim 13, Cho, Wu, and Segawa teach the semiconductor device (see again Segawa Figs. 18c-d) as claimed in claim 12, wherein the capacitor contact (Segawa 25/33; Cho 60) further comprises a metal silicide (not shown; see Segawa ¶ [0106] teaching “[a] silicide film such as cobalt silicide may be formed on the upper surfaces of the capacitance contact plugs 25 in order to reduce the contact resistance with the capacitance contact pad 33”) disposed on an interface between the metal liner layer (Segawa 31) and the contact (Segawa 25).

Regarding Claim 14, Cho, Wu, and Segawa teach the semiconductor device (see again Segawa Figs. 18c-d) as claimed in claim 12, wherein the top surface of the metal plug (Segawa 32) is coplanar with a top surface of the metal liner layer (Segawa 31; see Segawa Figs. 18c illustrating that top surfaces of liner/plug 31/32 are coplanar with stopper film 34 adjacent contact region 17c; see also Segawa Figs. 18d illustrating that top surfaces of liner/plug 31/32 are coplanar with stopper film 34 adjacent dummy word line 10c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892